7 N.Y.3d 858 (2006)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, Respondent.
In the Matter of JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, Respondent.
Court of Appeals of New York.
Submitted August 14, 2006.
Decided October 19, 2006.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.